Citation Nr: 0103290	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension benefits based upon 
the need for regular aid and attendance or on being 
housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.

The instant appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which denied a claim for 
special monthly pension benefits based upon the need for 
regular aid and attendance or on being housebound.


FINDINGS OF FACT

1.  The veteran was assigned a permanent and total disability 
evaluation for pension purposes, effective March 30, 1990.

2.  The veteran's current disabilities are residuals of a 
left basal ganglia hemorrhage with right hemiparesis, rated 
60 percent disabling; and hypertension, rated 10 percent 
disabling.  The combined total rating is 60 percent.

3.  The veteran is not totally blind or near totally blind.

4.  The veteran is not a patient in a nursing home.

5.  The veteran is not bedridden nor housebound.

6.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.

7.  The veteran is not shown to be substantial confined to 
his dwelling or immediate premises as a result of his 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person are not 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).

2.  The criteria for entitlement to special monthly pension 
on account of being housebound have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to assist in the development of facts 
relating to this claim.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the VA with respect to the duty to assist.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
Veterans Claims Assistance Act of 2000 and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the Veterans Claims 
Assistance Act of 2000, the VA's duties have been fulfilled.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant was notified in 
the September 1998 rating decision that there was no evidence 
showing that the requirements for special monthly pension 
benefits based upon the need for regular aid and attendance 
or on being housebound had been met.  That is the key issue 
in this case, and the rating decision, as well as the 
statement of the case (SOC), informed the appellant that such 
evidence was needed to substantiate his claim.  Moreover, the 
appellant was informed in several letters and rating 
decisions between 1990 and 1998 of the requirements for 
special monthly pension benefits based upon the need for 
regular aid and attendance or on being housebound; and that 
he needed to provide the VA with information concerning 
medical treatment or examination; or he needed to inform the 
VA that he had no such recent treatment so a VA examination 
could be scheduled; or he needed to furnish medical evidence, 
like a medical report signed by a physician, which showed he 
needed the assistance of another person in daily living.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate this claim and complied 
with the VA's notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested and received all relevant treatment records 
identified by the appellant.  In this case, the Board finds 
that the VA has done everything reasonably possible to assist 
him.  

The Board notes that the veteran has not undergone a VA 
examination in connection with his claim; however, he has 
submitted three examination reports performed by private 
physicians in 1990, 1992, and 1999 on documents apparently 
prepared by his representative, labeled "Examination - Aid 
and Attendance".  The 1992 and 1999 examination reports, in 
particular, reveal that he does not currently satisfy the 
criteria for an award of special monthly pension benefits 
based upon the need for regular aid and attendance or on 
being housebound.  He does not assert that he meets the 
statutory and regulatory criteria, and there is nothing in 
the record to suggest that he does.  In addition, the Board 
notes that the statutory provision which specifically refers 
to medical examinations is limited to disability compensation 
claims, not pension claims, as here.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  For these reasons, the Board finds that a VA 
examination is not required in this case.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

The appellant contends, in substance, that based on his 
status as a veteran, his family's need, and the fact that he 
is unable to work, he is entitled to special monthly pension 
benefits based upon the need for regular aid and attendance 
or on being housebound.

Under the laws administered by the VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (2000).  "Need for aid and attendance" is 
defined as helplessness or being so nearly helpless so as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b) 
(2000).  A veteran is deemed to be in need of regular aid and 
attendance if he:

(1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to five 
degrees or less; or

(2) is a patient in a nursing home 
because of mental or physical incapacity; 
or

(3) establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(2000).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

(1) the inability of the veteran to dress 
or undress himself, or to keep himself 
ordinarily clean and presentable;

(2) the frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid;

(3) the inability of the veteran to feed 
himself through loss of coordination of 
his upper extremities or through extreme 
weakness;

(4) the inability of the veteran to 
attend to the wants of nature; and

(5) the presence of incapacity, either 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment.

See 38 C.F.R. § 3.352(a) (2000).  Under applicable 
regulations, "bedridden" will be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

A veteran may also be entitled to increased pension by reason 
of being housebound.  38 U.S.C.A. § 1521(e) (West 1991); 
38 C.F.R. § 3.351(a)(1) (2000).  If a veteran is not in need 
of regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17), he is entitled to pension benefits at the housebound 
rate if he:  (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems; or (2) is "permanently housebound" by 
reason of disability or disabilities.  See 38 U.S.C.A. 
§ 1521(e) (West 1991); 38 C.F.R. § 3.351(d) (2000).  The 
"permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351(d) (2000).

The Board has reviewed all the evidence of record, including 
private treatment records from 1990 which show that the 
veteran was hospitalized following a stroke in March 1990 and 
was initially unable to care for himself; private aid and 
attendance examination reports dated in March 1990, November 
1992, and April 1999, and a July 1998 written statement from 
the same physician who performed the April 1999 examination.  
The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does it appear from the medical 
evidence, that he is totally blind or near totally blind.  
The record contains no indication that the veteran wears any 
prosthetic or orthopedic appliances.

Further, the evidence indicates that the veteran is not 
bedridden, unable to walk unassisted, or unable to dress or 
undress himself.  During aid and attendance examinations 
conducted in November 1992 and April 1999 by private 
physicians, no abnormalities were noted in his upper and 
lower extremities, except mild residual weakness and 
paresthesias in the right leg and arm.  According to the 
examiners, he reportedly used a cane and had a slight limp, 
but he could walk in and out of his home unassisted.  The 
examiners in November 1992 and April 1999 stated that the 
veteran was not bedridden.  In addition, both examiners 
reported that the veteran could dress unassisted, could bathe 
unassisted, could go to the bathroom unassisted, and could 
eat unassisted.

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment, the Board notes that there is no indication that 
the veteran was not competent for VA purposes or incapable of 
managing his benefits.  The 1992 and 1999 aid and attendance 
examination reports contain no evidence of psychosis and no 
suicidal or homicidal ideation.  On the basis of the detailed 
information contained in these reports, as well as review of 
a July 1998 written statement from the same physician who 
performed the April 1999 examination which revealed similar 
findings to the examinations, the Board finds that the 
veteran does not lack the capacity to protect himself in his 
environment.  Considering the entire record, the Board 
concludes that the preponderance of the evidence shows that 
the veteran does not need regular assistance to protect 
himself from daily hazards.

The Board has also considered the March 1990 examination 
report in making this determination.  That report indicated 
that the veteran could not dress, bathe, go to the bathroom, 
or walk in and out of the home unassisted.  These findings 
indicate that the veteran was more disabled at the time of 
that examination than he is currently.  The 1990 examination 
findings also show that his condition was not considered 
permanent.  Other medical evidence in the file reveals that 
he had suffered a stroke about one week prior to the 
examination and that he was still in the recovery process.  
This fact is substantiated by the March 1990 private 
physician's opinion that improvement in his disability was 
anticipated.  Further, the examiner's conclusions are borne 
out by the examination reports in 1992 and 1999 which 
demonstrate that the veteran was able to recover from the 
stroke with only mild residuals that did not satisfy the 
criteria for aid and attendance benefits, as explained above.  

Therefore, the preponderance of the evidence is against the 
claim.  The veteran's disabilities are not sufficiently 
severe to provide a basis by which to grant special monthly 
pension benefits on account of needing the aid and attendance 
of another person.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 
1991); 38 C.F.R. §§ 3.351, 3.352(a) (2000).  The Board 
recognizes that the veteran's various ailments in combination 
are disabling.  Although he may, in the future, require 
regular aid and attendance because of advancing age or 
deterioration in his disabilities, the record as a whole does 
not show that he now meets the requirements for special 
monthly pension based on the need for aid and attendance.

The Board will now turn to the issue of whether the veteran's 
disabilities are of sufficient severity to render him 
housebound.  In the instant case, the veteran does not 
qualify for special monthly pension based on having one 
disability rated as 100 percent disabling and additional 
disabilities independently ratable as at least 60 percent 
disabling.  Currently, his only disabilities are residuals of 
a left basal ganglia hemorrhage with right hemiparesis, rated 
60 percent disabling, and hypertension, rated 10 percent 
disabling.  His combined rating is 60 percent.

Additionally, the Board notes that the veteran does not have 
a physical disability which renders him substantially 
immobile.  The most recent medical evidence, the April 1999 
private examination, found that the veteran had a slightly 
abnormal gait but walked with a cane.  He was not bedridden.  
The only physical and mental findings was of mild weakness in 
the right leg and arm.  A July 1998 written statement from 
the same physician noted that the veteran had decreased 
stamina and became easily fatigued.  Residual weakness and 
paresthesias was noted in the right leg, and it was noted 
that he used a cane at times.  Likewise, the November 1992 
examination performed by another private physician found that 
the veteran had fair gait and walked with a cane.  He was not 
bedridden, and the only physical and mental findings was of 
mild right hemiparesis.  There were no other indications in 
the record that he is, in fact, housebound.

The Board has also considered the March 1990 private 
examination report in making this determination.  That report 
indicated that the veteran could walk with an ataxic gait and 
that he used a wheelchair.  He was not bedridden, but spent 
about half his time in bed.  These findings indicate that the 
veteran was more disabled at the time of that examination 
than he is currently.  However, the findings also show that 
his condition was not considered permanent, as required in 
the pertinent regulations.  See 38 C.F.R. § 3.351(d)(2) 
(2000).  Other medical evidence in the file reveals that he 
had suffered a stroke about one week prior to the examination 
and that he was still in the recovery process.  This fact is 
substantiated by the March 1990 private physician's opinion 
that improvement in his disability was anticipated.  Further, 
the examiner's conclusions are borne out by the examination 
reports in 1992 and 1999 which demonstrate that the veteran 
was able to recover from the stroke with only mild residuals 
that in no way satisfied the criteria for housebound 
benefits, as explained above.  Therefore, the preponderance 
of the evidence is against the claim.  The veteran's 
disabilities are not sufficiently severe to provide a basis 
by which to grant special monthly pension benefits on account 
of being housebound.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 
1991); 38 C.F.R. § 3.351(d) (2000).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person is denied.  
Entitlement to special monthly pension based on being 
housebound is also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

